DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, several of the features of this claim were known in the art as evidenced by Le Zhang et al, “Head Pose Estimation Based on Feature Extraction, Fuzzy C-Means and Neural Network for Driver Assistance System,” which discloses obtaining a face key point (“representative centers”) of a face image at p. 680, step 1 (“SIFT Key-point Extraction”) and step 2 (“Fuzzy Clustering”) and FIG. 5. The Le Zhang reference further discloses inputting the face key point (“representative centers”) of the face image into a neural network, and obtaining face posture (“3D pose of the head”) information of the face image output by the neural network at p. 681, step 3 (“Nonlinear regression phase, using generalized regression network structure”) and FIG. 6. See, also, p. 677, sec. I (“Introduction”) and p. 679, sec. II(C)(“Nonlinear Regression”). But, the Le Zhang reference does not disclose the neural network comprises at least two fully connected layers with a rectified linear unit and one fully connected layer that is used as an output layer.
With regards to claim 16, several of the features of this claim were known in the art as evidenced by Le Zhang et al, “Head Pose Estimation Based on Feature Extraction, Fuzzy C-Means and Neural Network for Driver Assistance System,” which discloses obtaining a face key point (“representative centers”) of a face image at p. 680, step 1 (“SIFT Key-point Extraction”) and step 2 (“Fuzzy Clustering”) and FIG. 5. The Le Zhang reference further discloses inputting the face key point (“representative centers”) of the face image into a neural network, and obtaining face posture (“3D pose of the head”) information of the face image output by the neural network at p. 681, step 3 (“Nonlinear regression phase, using generalized regression network structure”) and FIG. 6. See, also, p. 677, sec. I (“Introduction”) and p. 679, sec. II(C)(“Nonlinear Regression”). But, the Le Zhang reference does not disclose obtaining a hand key point of the face image of the driver, determining a staying state of a hand of the driver on a face area according to the face key point and the hand key point of the face image of the driver in the period of time or determining the driving state of the driver according to the face posture information of the face image of the driver in the period of time and the staying state.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 5 recites that “X-axis rotation information comprises an angle of rotation around an X-axis” and/or “Y-axis rotation information comprises an angle of rotation around a Y-axis” and/or “Z-axis rotation information comprises an angle of rotation around a Z-axis”. These limitations merely rephrase limitations from parent claim 2, “X-axis rotation information, Y-axis rotation information, or Z-axis rotation information.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 2, 7, 19 -20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Zhang et al, “Head Pose Estimation Based on Feature Extraction, Fuzzy C-Means and Neural Network for Driver Assistance System.”
With regards to claim 1, the Le Zhang reference discloses obtaining a face key point (“representative centers”) of a face image at p. 680, step 1 (“SIFT Key-point Extraction”) and step 2 (“Fuzzy Clustering”) and FIG. 5:

    PNG
    media_image1.png
    182
    549
    media_image1.png
    Greyscale

The Le Zhang reference discloses inputting the face key point (“representative centers”) of the face image into a neural network, and obtaining face posture (“3D pose of the head”) information of the face image output by the neural network at p. 681, step 3 (“Nonlinear regression phase, using generalized regression network structure”) and FIG. 6:

    PNG
    media_image2.png
    230
    699
    media_image2.png
    Greyscale

See, also, p. 677, sec. I (“Introduction”) and p. 679, sec. II(C)(“Nonlinear Regression”).
With regards to claim 2, the Le Zhang reference discloses the face posture information (i.e., “3D pose of the head”) comprises at least one of: obtaining X-axis rotation information, Y-axis rotation information, or Z-axis rotation information at p. 681, step 3; see, also, p. 679, sec. III, par. 1 and FIG. 2:

    PNG
    media_image3.png
    369
    657
    media_image3.png
    Greyscale

See, also, p. 677, sec. I (“Introduction”) and p. 679, sec. II(C)(“Nonlinear Regression”). 
With regards to claim 7, the Zhang reference discloses the neural network is obtained by using a training manner comprising obtaining training data from a training data set the training data comprises a face key point (e.g., “                                
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                    …
                                    ,
                                    
                                        
                                            x
                                        
                                        
                                            n
                                        
                                    
                                
                            ”) of a face image sample and face posture annotation information (e.g., “y” or “characterization of head pose dimension”) of the face image sample at p. 681, step 3 (“Nonlinear regression phase”); see, also, p. 679, sec. II(C)(“Nonlinear Regression”), sec. III, pars. 1-3, and p. 681, sec. IV: “The database is the video image sequence shot by the camera installed in the family car, the database contains 100 group images of the driver's facial features, each set of images containing 9 pieces of different turn angle images, interval is 30°, which range from -90° to + 90°, continuous horizontal deflection of the pose, and look up, look down.”
The Zhang reference discloses inputting the face key point of a face image sample in the training data into a to-be trained neural network, and obtaining the face posture information of 
The Zhang reference discloses performing supervised learning on the to-be-trained neural network by using a difference (“error minimization”) between the face posture information of the face image sample output by the to-be trained neural network and the face posture annotation information of the face image sample in the training data as guidance information. This understanding of “error minimization” is supported by “A General Regression Neural Network” by Specht, which is incorporated into the Zhang reference at p. 679, sec. II(C)(“Nonlinear Regression”); see, also, p. 681, sec. IV; to wit: “the main time of the algorithms mentioned in this paper is spent on the training of the GRNN, namely, nonlinear regression stage in Fig.3, set parameters directly according to the result of error minimization…”(emphasis added); see, also, p. 681, step 3 (“Nonlinear regression phase”), p. 679, sec. II(C)(“Nonlinear Regression”), pp. 679-680, sec. III, pars. 1-3, and FIGS. 4-6. As explained by, “Generalized Regression Neural Networks (GRNN) by Specht”, “error minimization” in the context of GRNN comprises using a difference between estimated values and known values at pp. 569-570, sec. A; to wit: “It is therefore necessary to find a on an empirical basis. This can be done easily when the density estimate is being used in a regression equation because there is a natural criterion that can be used for evaluating each value of U, namely, the mean squared error between Y’ and the estimate Y(X’).” In the context of the Zhang reference, the estimated and known values would be the face posture information of the face image sample output by the to-be trained neural network and the face posture annotation information of the face image sample in the training data. See, p. 679, sec. II(C)(“Nonlinear Regression”); see, also, p. 681, sec. IV.
With regards to claim 19
With regards to claim 20, the steps of the instructions stored in the computer readable medium of this claim are anticipated by the Le Zhang reference for the same reasons as were presented with respect to claim 1, which is a method claim reciting these same steps.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Le Zhang et al, “Head Pose Estimation Based on Feature Extraction, Fuzzy C-Means and Neural Network for Driver Assistance System” in view of Specht, “A General Regression Neural Network” and Wang et al (U.S. PG Pub. No. 2018/0032828).
With regards to claim 3, the Le Zhang reference discloses obtaining the face key point of the face image at p. 680, steps 1 and 2, but does not specify doing so using a convolutional neural network. However, this limitation was known in the art as evidenced by the Wang reference discussed below.
The Le Zhang reference discloses inputting the face key point of the face image into a neural network at p. 679, sec. II(C)(“Nonlinear Regression”); see, also, at p. 681, step 3, and FIGS. 4-6, but does not specify performing normalization processing on coordinates of the face 
The Wang reference discloses obtaining the face key point of the face image by using a convolutional neural network at ¶¶ [0028]-[0029]; to wit: “A face image among the video images is detected. In the facial keypoint locating method based on the deep CNN, training is performed by using the CNN network and the facial keypoint is located on the detected face image. The deep CNN is used to detect a face and locate the facial keypoint…” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to obtain the face key point of the face image by using a convolutional neural network, as taught by the Wang reference, when obtaining the face key point of the face image as taught by the Le Zhang reference. The motivation for doing so comes from the Wang reference, which recommends this,  “so that the accuracy of detecting and locating can be improved.”  (¶ [0029]).  Therefore, it would have been obvious to combine the Wang reference with the Le Zhang reference to obtain the invention specified in this claim.
The Specht reference discloses performing normalization processing on the inputs to a GRNN neural network at p. 570, sec. B; to wit: “As a preprocessing step, it is usually necessary to scale all input variables such that they have approximately the same ranges or variances.” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to performing normalization processing on the inputs to a GRNN, as taught by Specht, when inputting face key points into a GRNN, as taught by the Le Zhang reference. The motivation for doing so comes from the Le Zhang reference, which suggests using the Specht reference at p. 679, col. 2, par. 2. Additional motivation comes from Specht itself, which discloses, “The need for this stems from the fact that the underlying probability density function is to be estimated with a kernel that has the same width in each dimension.” (p. 570, sec. B).  Therefore, it would have been obvious to combine the Specht reference with the Le Zhang reference to obtain the invention specified in this claim.
Claims 6, 13, 17-18, are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (U.S. PG Pub. No. 2014/0204193) in view of Le Zhang et al, “Head Pose Estimation Based on Feature Extraction, Fuzzy C-Means and Neural Network for Driver Assistance System”.
With regards to claim 6, the Le Zhang reference discloses obtaining face posture (“3D pose of the head”) information of the face image output by a neural network at p. 681, step 3 (“Nonlinear regression phase, using generalized regression network structure”) and FIG. 6, but does not specify any of the recited further processing.
The Zhang reference discloses processing the face image according to the face posture information of the face image the processing comprising driving state determination processing at ¶¶ [0023]-[0024], [0026]; to wit: “While the driver gaze tracking system 200 is primarily utilized for estimating a gaze direction in real-time. the system can be extended to classify other distractions (e.g., fatigue, drowsiness. challing on the phone, eating and smoking)… FIG. 3 illustrates an exemplary Eyes-Off-the-Road (EOTR) detection 100 system utilized in conjunction with the driver gaze tracking system…” At the time of the filing of the present application, it would have been obvious to a person of ordinary skill in the art to further process the face image according to the face posture information comprising driving state determination processing, as taught by the Zhang reference, after obtaining face posture, as taught by the Le Zhang reference.  The motivation for doing so comes from the Le Zhang reference, which suggests using its method with driver assistance systems at p. 677, sec. I (“The driver behavior or state detection is one of the key problems of the driver assistance system. For example, drunk driving and fatigue driving detection need to analyze the drivers' behavior or state.”)  Therefore, it would have been obvious to combine the Zhang reference with the Le Zhang reference to obtain the invention specified in this claim.
With regards to claim 13
The Zhang reference discloses the face image is of a driver and is captured by an in-vehicle camera at ¶¶ [0018], [0026] and FIGS. 1, 3. The Zhang reference further discloses the method further comprises determining a driving state (e.g., “eyes-off-the-road”) of the driver according to face posture information of the face image of the driver in a period of time the driving state comprises at least one of a distracted driving state or a fatigue driving state at ¶¶ [0020], [0023]-[0024], [0026]. The motivation for this combination is the same as was previously presented.
With regards to claim 17, the Le Zhang reference discloses determining a face orientation of the driver according to the face key point of the face image of the driver in the period of time at p. 681, step 3 (“Nonlinear regression phase, using generalized regression network structure”) and FIG. 6, but does not specify determining the driving state of the driver according to the face posture information of the face image of the driver in the period of time and the face orientation.
The Zhang reference discloses determining a driving state of a driver according to the face posture information of the face image of the driver in a period of time comprises determining the driving state of the driver according to the face posture information of the face image of the driver in the period of time and the face orientation at ¶¶ [0023]-[0024], [0026]; to wit: “While the driver gaze tracking system 200 is primarily utilized for estimating a gaze direction in real-time. the system can be extended to classify other distractions (e.g., fatigue, drowsiness. challing on the phone, eating and smoking)… FIG. 3 illustrates an exemplary Eyes-Off-the-Road (EOTR) detection 100 system utilized in conjunction with the driver gaze tracking system…”
With regards to claim 18, the Zhang reference discloses after the determining the driving state of the driver, the method further comprises, in response to the driving state of the driver satisfying a predetermined alarm condition, outputting alarm prompt information at ¶ [0020]; to wit: “When the eyes-off-the-road condition is detected, an alarm or other measures .
Claims 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (U.S. PG Pub. No. 2014/0204193) in view of Le Zhang et al, “Head Pose Estimation Based on Feature Extraction, Fuzzy C-Means and Neural Network for Driver Assistance System”, in further view of Qiang Ji et al, “Real-Time Nonintrusive Monitoring and Prediction of Driver Fatigue.”
With regards to claim 14, the Zhang reference discloses determining a driving state (e.g., “eyes-off-the-road”) of the driver according to face posture information of the face image of the driver in a period of time the driving state comprises at least one of a distracted driving state or a fatigue driving state at ¶¶ [0020], [0024], [0026]. The motivation for this combination is the same as was previously presented.
 The Qiang Ji reference discloses determining an eye opening/closing action (e.g., “Percentage of eye closure over time (PERCLOS)” or “average eye-closure speed (AECS)”) the driver according to a face key point of the face image of the driver in the period of time and the determining a driving state of a driver according to face posture information of the face image of the driver in a period of time comprising determining the driving state of the driver according to the face posture information (“FACE (HEAD) ORIENTATION ESTIMATION”) of the face image of the driver in the period of time and an eye opening/closing action (e.g., “Percentage of eye closure over time (PERCLOS)” or “average eye-closure speed (AECS)”) at p. 1057, sec. III (“Eyelid-Movement Parameters”), p. 1059, col. 1, par. 3 (“To quantitatively characterize one’s level of fatigue by facial pose, we introduce a new fatigue parameter called NodFreq, which measures the frequency of head tilts over time”) and pp. 1062-1064, sec. VII; to wit: “face. To effectively monitor fatigue, a system that integrates evidences from multiple sources into one representative format is needed. Naturally, a Bayesian networks (BN) model is the best option 
With regards to claim 15, the Zhang reference discloses determining a driving state (e.g., “eyes-off-the-road”) of the driver according to face posture information of the face image of the driver in a period of time the driving state comprises at least one of a distracted driving state or a fatigue driving state at ¶¶ [0020], [0024], [0026]. The motivation for this combination is the same as was previously presented.
The Qiang Ji reference discloses determining a mouth opening/closing action (e.g., “Plot of the openness of the mouth over time” or “YawnFreq”) of the driver according to a face key 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668